Name: Council Regulation (EEC) No 653/87 of 2 March 1987 applying to Spain the common prices in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  prices;  Europe
 Date Published: nan

 6 . 3 . 87 Official Journal of the European Communities No L 63/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 653/87 of 2 March 1987 applying to Spain the common prices in the beef and veal sector must be repealed ; accordingly section VIII of the Annex to Council Regulation (EEC) No 3773/85 of 20 December 1985 concerning certain national aids in the agricultural sector which are incompatible with the common market but which the Kingdom of Spain is authorized to main ­ tain on a transitional basis (*) should be deleted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, , Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 thereof, Having regard to the proposal from the Commission ('),- Having regard to the opinion of the European Parliament (2), Whereas Article 6a of Council Regulation (EEC) No 805/68 of 27 January 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 467/87 (4) brought the intervention price markedly closer to the market price ; Whereas this move allows the common prices to be made applicable in Spain also ; whereas the accession compen ­ satory amounts should therefore be abolished and Council Regulation (EEC) No 470/86 of 25 February 1986 laying down the general rules governing the system of accession compensatory amounts relating to beef and veal (*) should accordingly be repealed ; whereas the authorization granted to the Kingdom of Spain to maintain temporarily an aid for slaughterhouse costs for beef and veal sent to intervention will likewise cease to serve any purpose and HAS ADOPTED THIS REGULATION : . Article 1 The common guide and intervention prices set in the beef and veal sector shall also be applicable in Spain . Article 2 Section VIII of the Annex to Regulation (EEC) No 3773/85 is hereby deleted. Article 3 Regulation (EEC) No 470/86 is hereby repealed . Article 4 . This Regulation shall enter into force on 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1987. For the Council The President P. DE KEERSMAEKER (') OJ No C 29, 6. 2. 1987, p. 4.(2) Opinion delivered on 20 February 1987 (not yet published in the Official Journal). O OJ No L 148, 28 . 6. 1968 , p. 24. (4) OJ No L 48 , 17. 2. 1987, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 35 . {*) OJ No L 362, 31 . 12. 1985, p. 32 .